Title: From James Madison to the Chairman and Secretary of the Republican Meeting of Washington County, Maryland, 17 March 1809
From: Madison, James
To: Chairman and Secretary of the Republican Meeting of Washington County, Maryland


Gentlemen
Washington March 17th: 1809
I have duly received your Letter of the 6th Inst: conveying the resolutions of a portion of my fellow Citizens of Washington County in the State of Maryland.
Whilst I return my thanks for their kind expressions of confidence and regard; I feel much satisfaction in observing the patriotic spirit breathed by their resolutions unanimously adopted.
The situation of our Country justly awakens the anxious attention of all good Citizens. Whether an adherence to the just principles which have distinguished the conduct of the U. S. towards the belligerent powers, will preserve peace without relinquishing independence, must depend on the conduct of those powers; and it will be a source of deep regret, if a perseverance in their aggressions, should be encouraged by manifestations among ourselves, of a spirit of disaffection to the public authority, or disobedience to the public measures. To any who may yield to such a spirit, there cannot be a more instructive example than is found in the animating pledges of support, flowing from the sensibility of the Citizens of Washington County, for the rights of the nation & the efficacy of the laws. Accept my respects & friendly wishes
James Madison
